

116 S1400 IS: State Allowance for a Variety of Exchanges Act
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1400IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Menendez (for himself, Mr. Casey, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act to preserve the option of States to
 implement health care marketplaces, and for other purposes.1.Short titleThis Act may be cited as the State Allowance for a Variety of Exchanges Act or the SAVE Act.2.Preserving State option to implement health care marketplaces(a)In generalSection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) is amended—(1)in subsection (a)—(A)in paragraph (4)(B), by striking under this subsection and inserting under this paragraph or paragraph (1); and(B)by adding at the end the following new paragraph:(6)Additional planning and establishment grants(A)In generalThere shall be appropriated to the Secretary, out of any moneys in the Treasury not otherwise appropriated, $200,000,000 to award grants to eligible States for the uses described in paragraph (3).(B)Duration and renewabilityA grant awarded under subparagraph (A) shall be for a period of 2 years and may not be renewed.(C)LimitationA grant may not be awarded under subparagraph (A) after December 31, 2022.(D)Eligible State definedFor purposes of this paragraph, the term eligible State means a State that, as of the date of the enactment of this paragraph, is not operating an Exchange.; and(2)in subsection (d)(5)(A)—(A)by striking In establishing an Exchange under this section and inserting the following:(i)In generalIn establishing an Exchange under this section (other than in establishing an Exchange pursuant to subsection (a)(6)); and(B)by adding at the end the following:(ii)Additional planning and establishment grantsIn establishing an Exchange pursuant to subsection (a)(6), the State shall ensure that such Exchange is self-sustaining beginning on January 1, 2024, including allowing the Exchange to charge assessments or user fees to participating health insurance issuers, or to otherwise generate funding, to support its operations..(b)Clarification regarding failure To establish Exchange or implement requirementsSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended—(1)in paragraph (1), by striking If and inserting Subject to paragraph (3), if; and(2)by adding at the end the following new paragraph:(3)ClarificationThis subsection shall not apply in the case of a State that elects to apply the requirements described in subsection (a) and satisfies the requirement described in subsection (b) on or after January 1, 2014..